Citation Nr: 1036679	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to October 1947.  
The Veteran died in May 1982, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In September 2010, the appellant and her daughter testified at a 
Central Office hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims file.  
At the hearing, the appellant submitted additional evidence with 
a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2009).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to service 
connection for the cause of the Veteran's death on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  The May 2002 rating decision that denied service connection 
for the cause of the Veteran's death was not appealed and is 
final.

2.  Some of the evidence received since that May 2002 rating 
decision includes evidence that bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim for 
service connection for the cause of the Veteran's death and the 
need to remand the claim on the merits for additional evidence, 
the Board finds that no discussion of VCAA compliance is 
necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for the cause of the Veteran's death was 
previously denied by a rating decision in May 2002 because there 
was no evidence to show that the Veteran's death from a self 
inflicted gunshot wound due to conditions related to his military 
service.  

In April 2008, the appellant filed her request to reopen the 
claim for service connection for the cause of the Veteran's 
death.  Thereafter, in the August 2008 rating decision on appeal, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.

The evidence received subsequent to the May 2002 rating decision 
includes an April 2008 statement from F. Wood, Ph.D., as well as 
testimony provided by the appellant in an April 2008 statement 
and at her September 2010 hearing.

In his April 2008 statement, Dr. Wood explained that he had been 
the Veteran's pastor from 1966 through 1970.  In getting to know 
the Veteran well in that capacity, Dr. Wood had observed that 
when the subject of discussion was war or the Veteran's own 
previous military experience, the Veteran became silent and 
somewhat rigid, often insisted on changing the subject, and 
sometimes excused himself from the room.  Dr. Wood also related 
that on one or two occasions, the Veteran had told him that he 
had struggled unsuccessfully to avoid thinking about the events 
of his service.  Finally, Dr. Wood concluded that, based on his 
own later work as a medical school professor, he recognized that 
the Veteran had been exhibiting classic symptoms of PTSD.  Dr. 
Wood stated that his own interpretation and memory of the 
Veteran's behaviors convinced him that, at the time he knew the 
Veteran, the Veteran suffered from (and would meet current DSM-IV 
criteria for) PTSD.  Dr. Wood concluded that it was highly 
likely, and much more likely than not, that the Veteran's PTSD 
was a direct consequence of his previous military service.

In her April 2008 statement and at her September 2010 hearing, 
the appellant testified that in the late 1970s or early 1980s, 
the Veteran first attempted suicide and was thereafter treated in 
the psychiatric ward of a private hospital for approximately one 
to two weeks.  She recalled how the Veteran had talked about (and 
had had nightmares about) the horrible things he saw while 
serving in Japan, including children with burns on their bodies, 
and an old man and woman on the side of the road with no place to 
go.  The appellant confirmed that the Veteran's behavior and 
nightmares worsened during the month before he died.  She also 
stated that just before the Veteran successfully committed 
suicide, he told her that he could not bear the nightmares or the 
torture of flashbacks anymore.

Also at her September 2010 hearing, the appellant testified that 
the county coroner, who assisted with the Veteran's autopsy, 
allegedly asked her where the Veteran could have received as much 
radiation as he had in his body.  The appellant stated that when 
she told the coroner that the Veteran had served in Japan with 
the medical corps, the coroner allegedly concluded that that was 
the only explanation and possibility as to how the Veteran had 
had sarcoidosis throughout his body.  To this end, the appellant 
added that the Veteran served in Hiroshima and that his job had 
been to clean out any recyclable or reusable items from some of 
the bombed-out hospitals there.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility 
of the evidence for the sole purpose of determining whether new 
and material evidence has been received, and after resolving all 
doubt in the appellant's favor, the Board finds that the new 
evidence relates to unestablished facts and raises a reasonable 
possibility of substantiating the claim.  Thus, such evidence is 
new and material, and the claim for service connection for the 
cause of the Veteran's death is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the Veteran's 
death is reopened, and to this extent only, the appeal is 
granted.


REMAND

Reopening a claim does not end the inquiry; rather, consideration 
of the claim on the merits is required.  After a review of the 
record, the Board observes that further development is required 
prior to adjudicating the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death on the 
merits.

The Veteran's death certificate lists his immediate cause of 
death as a self-inflicted gunshot wound to the anterior neck, and 
his death is labeled as a suicide.  On the original death 
certificate, depression is listed as a significant condition 
contributing to death but not related to the cause.  In June 
2010, a Supplemental Report of Cause of Death was issued, which 
lists both depression and sarcoidosis as significant conditions 
contributing to death but not resulting in the underlying cause.  
The Board notes that this Supplemental Report of Cause of Death 
was submitted following the issuance of the July 2009 statement 
of the case, but was not accompanied by a waiver of initial RO 
review.  Therefore, on remand, the RO/AMC must consider this new 
evidence in the first instance.  See 38 C.F.R. § 20.1304 (2009).

The appellant has asserted two separate arguments in support of 
her claim.  She first contends that the Veteran's suicide was due 
to depression, which was due to sarcoidosis, which was due to 
exposure to ionizing radiation during his service in Japan.  The 
appellant also contends that the Veteran's suicide was due to 
depression or PTSD, which was due to his experiences in military 
service.

The appellant has testified that the Veteran served in Japan (to 
include several temporary duty trips to Hiroshima) with the HQ 
Detachment and Company C, 24th Medical Battalion, and that his 
job had been to clean out any recyclable or reusable items from 
some of the bombed-out hospitals there.  The Board notes that the 
Veteran's service treatment records and service personnel records 
have been found to be fire-related and therefore unavailable.  
His DD Form 214 indicates that he was a surgical technician and 
received the Army Occupation Medal Japan.  The form also 
indicates arrival at foreign service on March 2, 1947.  

The Board notes that the atomic bombing of Hiroshima occurred on 
August 6, 1945, more than 11/2 years prior to the Veteran's foreign 
service.  The Board also notes that sarcoidosis is not considered 
a disease specific to radiation exposed veterans nor is it a 
radiogenic disease for VA purposes.  38 C.F.R. §§ 3.309(d), 3.311 
(2209).  No medical evidence has been submitted suggesting that 
the Veteran's sarcoidosis was caused by radiation exposure.

The appellant has testified that in the late 1970s or early 
1980s, the Veteran first attempted suicide and was thereafter 
treated in the psychiatric ward of a private hospital (North 
Carolina Baptist Hospital) for approximately one to two weeks.  
However, no such treatment records have been associated with the 
claims file.  In addition, at the September 2010 hearing, the 
appellant's daughter testified that the Veteran may have also 
sought treatment from a doctor friend at North Carolina Baptist 
Hospital, though he never spoke of receiving any such treatment.  
On remand, all available treatment records from the North 
Carolina Baptist Hospital should be requested.

After the above development has been completed to the extent 
possible, the claims file should be sent for a VA medical opinion 
as to the whether the Veteran possibly suffered from PTSD as a 
result of military service and whether such contributed to his 
suicide.  The Board notes the appellant reported the Veteran was 
upset by seeing an elderly couple on the side of the road with no 
place to go and seeing children with burns on their bodies.  
However, the Board notes that the Veteran was not in Japan until 
11/2 years after the atomic bomb was dropped, and the contention of 
seeing children burned by such is not credible.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After securing any necessary release 
from the appellant, the RO/AMC should 
request all treatment records pertaining 
to the Veteran from the North Carolina 
Baptist Hospital in Winston-Salem, North 
Carolina.  If any requested records are 
unavailable, then the file should be 
annotated as such and the appellant should 
be so notified.

2.  After the above has been completed to 
the extent possible, send the claims file 
to a VA psychiatrist to obtain a medical 
opinion as to the possibility that the 
Veteran suffered from PTSD or depression 
based on his military service.  The 
Veteran's military specialty was surgical 
technician.  The information reported by 
the appellant indicates the Veteran's 
stressor as seeing an old man and woman on 
the side of the road with no place to go.  
Following review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran suffered from PTSD or 
depression as a result of his military 
experiences.  If so, the examiner should 
indicate whether such disorder contributed 
to the Veteran's death by suicide.  A 
complete rationale for all opinions 
expressed should be provided.  

3.   After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


